            Case 2:19-cv-02780-EFM-GEB Document 29-1 Filed 05/26/20 Page 1 of 3



Pepicelli, Brian

From:                          Leah, Scott
Sent:                          Wednesday, May 20, 2020 11:10 AM
To:                            'Miller, Evan'
Cc:                            Gregorio, Neil; Tucker III, Richard; Eck, Mark; Pepicelli, Brian; Grecco, Ian; Nandan, Kathie;
                               Rafferty, Sara L.
Subject:                       RE: GE



Evan,

You indicated on May 9th that you would “soon” be responding as to GE’s views on the
selection of one of the Fund’s proposed arbitrators, but we have not heard from you since. As
you know, the court order provided that the parties have 21 days from the date of his Order to
mutually select one of those arbitrators. GE’s delay has made that difficult, and we may need to
ask the Court for more time unless we hear from you today.




Scott

Scott R. Leah, Esq.


1500 One PPG Place | Pittsburgh, PA 15222
Phone: 412.594.5551 | Fax: 412.594.5619
vCard | Bio | Website



THIS TRANSMISSION IS INTENDED ONLY FOR THE USE OF THE ADDRESSEE AND MAY CONTAIN
INFORMATION THAT IS PRIVILEGED, CONFIDENTIAL, AND EXEMPT FROM DISCLOSURE UNDER APPLICABLE
LAW. IF YOU ARE NOT THE INTENDED RECIPIENT, OR THE EMPLOYEE OR AGENT RESPONSIBLE FOR
DELIVERING THE MESSAGE TO THE INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY
DISSEMINATION, DISTRIBUTION, OR COPYING OF THIS COMMUNICATION IS STRICTLY PROHIBITED. IF YOU
HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY US IMMEDIATELY.




                                                          1
               Case 2:19-cv-02780-EFM-GEB Document 29-1 Filed 05/26/20 Page 2 of 3


From: Miller, Evan
Sent: Saturday, May 9, 2020 11:51 AM
To: Leah, Scott
Cc: Gregorio, Neil ; Tucker III, Richard ; Eck, Mark ; Pepicelli, Brian ; Grecco, Ian ; Nandan, Kathie ; Rafferty, Sara L.
Subject: RE: GE

External Email: Use Caution When Opening Attachments or Links.

Scott:

Thank you. We will respond soon on our views on an arbitrator in light of Judge Melgrin’s ruling.
                                                                                               Best regards,

         Evan Miller
         Partner
         JONES DAY® - One Firm Worldwide℠
         51 Louisiana Avenue, N.W.
         Washington, D.C. 20001-2113
         202-879-3840 (Office)
         202-744-6472 (Cell)
         emiller@jonesday.com




From: Leah, Scott <SLeah@tuckerlaw.com>
Sent: Friday, May 8, 2020 8:34 PM
To: Miller, Evan <emiller@JonesDay.com>
Cc: ngregorio@tuckerlaw.com; Tucker III, Richard <rtucker@tuckerlaw.com>; Eck, Mark <meck@tuckerlaw.com>;
Pepicelli, Brian <bpepicelli@tuckerlaw.com>; Grecco, Ian <igrecco@tuckerlaw.com>; Nandan, Kathie
<knandan@tuckerlaw.com>; Rafferty, Sara L. <srafferty@jonesday.com>
Subject: FW: GE


Evan,

Hope you and your team are staying safe and managing through the stay at home orders.

Now that the Judge has ruled that the parties are to select one of the three arbitrators proposed by the Fund, we
wanted to reach out to see if you have a preference as to which one is chosen. If we can come to an agreement, the next
step would be for the parties to notify the Judge and then coordinate reaching out to the arbitrator to inform him and
get the arbitration started.

Please let me know your thoughts on both.

Scott



Scott R. Leah, Esq.


1500 One PPG Place | Pittsburgh, PA 15222
                                                                2
            Case 2:19-cv-02780-EFM-GEB Document 29-1 Filed 05/26/20 Page 3 of 3

Phone: 412.594.5551 | Fax: 412.594.5619
vCard | Bio | Website



THIS TRANSMISSION IS INTENDED ONLY FOR THE USE OF THE ADDRESSEE AND MAY CONTAIN
INFORMATION THAT IS PRIVILEGED, CONFIDENTIAL, AND EXEMPT FROM DISCLOSURE UNDER APPLICABLE
LAW. IF YOU ARE NOT THE INTENDED RECIPIENT, OR THE EMPLOYEE OR AGENT RESPONSIBLE FOR
DELIVERING THE MESSAGE TO THE INTENDED RECIPIENT, YOU ARE HEREBY NOTIFIED THAT ANY
DISSEMINATION, DISTRIBUTION, OR COPYING OF THIS COMMUNICATION IS STRICTLY PROHIBITED. IF YOU
HAVE RECEIVED THIS COMMUNICATION IN ERROR, PLEASE NOTIFY US IMMEDIATELY.
***This e-mail (including any attachments) may contain information that is private, confidential, or protected
by attorney-client or other privilege. If you received this e-mail in error, please delete it from your system
without copying it and notify sender by reply e-mail, so that our records can be corrected.***




                                                       3
